RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 05a0225p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                             X
                                         Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                              -
                                                              -
                                                              -
                                                                           No. 03-1102
                v.
                                                              ,
                                                               >
 RICHARD LEE BOWDEN,                                          -
                                       Defendant-Appellant. -
                                                             N

                                             Filed: May 18, 2005
             Before: GILMAN and ROGERS, Circuit Judges; FORESTER, District Judge.*


                                              _________________
                                                   ORDER
                                              _________________
        On August 24, 2004, this court issued an opinion affirming Defendant Richard Bowden’s
conviction and sentence. United States v. Bowden, 380 F.3d 266 (6th Cir. 2004). On March 7,
2005, the United States Supreme Court granted Bowden’s petition for a writ of certiorari, vacated
the judgment of this court, and remanded to this court for further consideration in light of United
States v. Booker, 543 U.S. ___, 125 S.Ct. 738 (2005). Bowden v. United States, ___ U.S. ___, 125
S.Ct. 1615 (2005). We reinstate our opinion of August 24, 2004, affirming Bowden’s conviction,
with the exception of footnote 5 and the sentence in the text to which it is appended. With respect
to Bowden’s sentence, we reverse the judgment of the district court, vacate the sentence, and remand
to the district court for resentencing in accordance with Booker.
                                                                ENTERED BY ORDER OF THE COURT


                                                                      /s/ Leonard Green
                                                                __________________________________
                                                                                  Clerk




         *
          The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by
designation.


                                                          1